In a negligence action by the infant plaintiff to recover damages for personal injury, and by her father to recover for medical expenses and loss of services, defendants Union News Company and Philip De Noia appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County, entered May 17, 1963 after trial on the jury’s verdict in favor of plaintiffs, as was against said defendants. Judgment, insofar as appealed from, reversed on the law and the facts; action severed as against the nonappealing defendant Colon; and a new trial granted as between plaintiffs and the said defendants, Union News Company and De Noia, with costs to abide the event. In our opinion, the finding, implicit in the verdict, that appellants’ negligence was a proximate cause of the accident in which the infant plaintiff was injured, was against the weight of the credible evidence. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.